Title: From John Quincy Adams to William Smith Shaw, 31 March 1806
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 31. March 1806.

Since I wrote you last I have not heard directly from you although an interval of several weeks has elapsed—I sent you receipts for Gurley’s & Delille’s Rent, which I presume you have received—On this Idea, I have now to desire that you would enquire whether any dividend on the Stock of the Fire and Marine Insurance Company was made on the first of this Month—And if there was I will thank you to pay my father from the monies of mine in your hands, a sum equal to the dividend upon forty shares of the Insurance Stock.
I continue to send you from time to time the most important public documents as they are published—I expect that our Session will close in about a fortnight, and hope to see you by the end of the next Month.
Last Friday the Senate pass’d an Act for a compromise with the Georgia Land Claimants—19 ayes 11 Nays—And on Saturday the House of Representatives 62 to 54 determined to reject the Bill at the first reading—So there is an end of that business for this time.
I remain with invariable regard and esteem, truly yours.

John Quincy Adams.